Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 12, 2022. 

Amendments
           Applicant's amendments, filed June 6, 2022, is acknowledged. Applicant has cancelled Claims 2-4, 10-11, 13, and 17-21, amended Claims 1, 5, 12, 14, and 16, and added new claims, Claim 22.
Applicant's response and amendments, filed September 12, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 2-4, 10-11, 13, and 17-21, and amended Claims 12 and 16. 
	Claims 1, 5-9, 12, 14-16, and 22 are pending.

Election/Restrictions
Applicant has elected without traverse the following species, wherein:
i) the alternative therapeutic gene is ArchT, as recited in Claim 1; 
	ii) the alternative promoter to which the therapeutic gene is operatively linked is a rhodopsin promoter, as recited in Claim 16; 
	iii) the alternative viral vector is a genome derived from AAV2, as recited in Claim 5; 
	iv) the alternative disease species suffered by the patient of the generic invention is AMD geographic atrophy, as recited in Claims 8-9; 
v) the alternative viral vector administration step is subretinal injection, as recited in Claim 12.
The prior alternative therapeutic functional result species requirement is rendered moot in light of Applicant’s cancellation of Claims 10-11 and 13.

Claims 1, 5-9, 12, 14-16, and 22 are pending and under examination.

Priority
This application is a continuation of application 15/552,737 filed August 22, 2017, now abandoned, which is a 371 of PCT/GB2016/050419 filed February 19, 2016. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the foreign patent application UK 1503008.3 filed on February 23, 2015 is filed with application 15/552,737. 

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on July 16, 2020 and June 6, 2022 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1. 	Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 8-9 recite the term “geographic atrophy”, which is a relative term that renders the claims indefinite. 
The term “geographic atrophy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The recitation implies a genus of unrecited and undisclosed phenotypes by which “geographic atrophy” is to be determined and/or identified, thereby rendering the claim indefinite. 
A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)). If there are multiple ways to measure, determine, and/or describe “geographic atrophy”, yet each yields a different result, then the claim may be indefinite because it is unclear what phenotype(s) is/are required to be present in order to determine infringement. 
Schmitz-Valckenberg et al (“Geographic atrophy”: semantic considerations and literature review, Retina 36(12): 2250-2264, December 2016) teach that there is a lack of agreement regarding the types of lesions and clinical conditions that should be included in the term “geographic atrophy”. Varied and conflicting views prevail throughout the literature and are currently used by retinal experts and other health care. Along with the quantification of atrophic areas, based on different imaging modalities and the use of both manual and semi-automated approaches, various and inconsistent definitions for the minimal lesion diameter or size of atrophic lesions have also emerged.
The instant specification fails to provide an objective definition of phenotypes and/or measurements that overcome the subjective and arbitrary interpretations of what does/does not constitute ‘geographic atrophy’ extant in the art.
The specification fails to disclose or objectively and phenotypically distinguish AMD with geographic atrophy, as opposed to AMD without geographic atrophy. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 

2. 	Claims 14-15 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 14-15 and 22 recite a photoreceptor-specific or photoreceptor-preferred promoter and/or a rod-specific or rod-preferred promoter.
The terms “-specific” and “-preferred” are relative terms which renders the claims indefinite. 
The terms “-specific” and “-preferred” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The specification (pg 13, lines 9-23) discloses “-specific” may be expressed only in, or “substantially only in” rods or photoreceptors. However, the specification fails to objectively define what does/does not constitute “substantially”, and thus such is considered an arbitrary and subjective determination. 
The specification (pg 13, lines 9-23) also discloses “-preferred” encompasses embodiments whereby the promoter drives expression in other tissues “to some extent”, e.g. two-fold. However, the specification fails to objectively define what does/does not constitute “to some extent”, and thus such is considered an arbitrary and subjective determination. 
The specification fails to objectively define what does/does not constitute “substantially only in” (re: “-specific”) as opposed to “to some extent” (re: “-preferred”), and thus such is considered an arbitrary and subjective determination. 
The terms “-specific” and “-preferred” are indefinite because the specification does not clearly redefine the terms “-specific” to be clearly distinguished from “-preferred”. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claims recite the broad recitation “-preferred” and the claim also recites “-specific” which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 

3. 	Claims 14-16 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 14-16 and 22 recite a photoreceptor-specific or photoreceptor-preferred promoter and/or a rod-specific or rod-preferred promoter. There is insufficient antecedent basis for these limitations in the claims because neither the AAV vector (step a), nor the nucleic acid molecule (step a and/or step b) recite the presence of a promoter. 
Furthermore, as discussed below, there are two different nucleic acid constructs recited in the independent claim. Thus, it is unclear if the promoter of Claims 14-16 and 22 refers back to the AAV vector (step a) or the nucleic acid molecule (step b).
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 

4. 	Claims 1, 5-9, 12, 14-16, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Claim 1 recites a step of providing (step A) an AAV vector comprising a nucleic acid molecule encoding a gene product that is light-sensitive. 
The term “providing” is indefinite because the specification does not clearly redefine the term, nor recite the object to whom the AAV vector is provided. 
The specification discloses ‘provide….for use in’ (e.g. pg 4, lines 27-29) and ‘provided by Prof Ed Boyden’ (pg 28, line 8), indicating the “providing” step may be directed to simply mailing, handing over, or some other means of acquiring the AAV vector. However, the specification also disclosed ‘providing’ in the context of functional properties achieved by the viral vector upon administration (e.g. pg 21, lines 15-26) or the AAV dosage (pg 26, lines 20-28), implying synonymity between “providing” and ‘administering’, ‘introducing’ or ‘injecting’, for example. 
Thus, it is unclear if the Claim 1 method requires: 
1) two administration steps: 
a) a step of administering to the patient the AAV vector (step A), and 
b) a step of administering to the patient a nucleic acid molecule encoding a gene product that is light-sensitive (step B); or 
2) if the providing step is merely directed to mailing, handing over, or some other means by which the ordinary artisan acquires the AAV vector, separate and distinct from the step of administering to the patient a nucleic acid molecule encoding a gene product that is light-sensitive. 
The Examiner notes that it is axiomatic that the ordinary artisan cannot perform the step of administering to the patient any therapeutic composition unless the artisan has acquired by some means, and thus is in possession of, the therapeutic composition. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

5. 	Claims 1, 5-9, 12, 14-16, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites a step of providing (step A) an AAV vector comprising a nucleic acid molecule encoding a gene product that is light-sensitive. 
Claim 1 also recites a step of introducing into the healthy rod photoreceptors in the retina of a patient a nucleic acid molecule encoding a gene product that is light-sensitive. 
There is a gap in the nexus of elements in the method because while it is clear that a nucleic acid molecule encoding a gene product that is light-sensitive is to be introduced into the healthy rod photoreceptors in the retina of a patient, the claim fails to recite the purpose of providing the AAV vector as it relates to the claimed preamble and/or the positively recited administration (syn. introducing) step. The claim fails to positively recite the administration of the AAV vector comprising a nucleic acid molecule encoding a gene product that is light-sensitive. The administered nucleic acid (step b) is not required to be in the context of an AAV vector. To put it another way, while step (b) clearly refers back to the nucleic acid molecule encoding a gene product that is light-sensitive, step (b) does not refer back to ‘the AAV vector comprising a nucleic acid molecule…..’. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

6. 	Claims 1, 5-9, 12, 14-16, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is directed to a method of improving vision in a patient with cone photoreceptor dysfunction and/or degeneration, the method comprising the step of introducing a nucleic acid molecule into healthy rod photoreceptors in the retina of the patient and expression of said gene product therein, 
such that the range of light intensities to which the rod photoreceptor responds is extended and/or the speed at which the rod photoreceptor responds to light is increased.
The independent claim fails to recite the nexus of the minimal dosage(s) and/or amount(s) of the nucleic acid and corresponding route of administration to the patient so as to necessarily and predictably achieve the functional therapeutic result(s)/property(ies) of extending the range of the range of light intensities to which the rod photoreceptor responds and/or increasing the speed at which the rod photoreceptor responds to light.
The claim denotes that not all amounts of the nucleic acid administered to the subject is capable of being present and/or expressed in a sufficient amount to necessarily and predictably achieve the recited functional property(ies).
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).
The claims are broad for encompassing an enormous genus of different nucleic acid vectors, e.g. naked RNA, naked DNA, liposome-encapsulated nucleic acids, microcapsules, plasmids, bacteriophages, minicircle molecules, or a plurality of structurally different viral vectors (e.g., as per pg 14, lines 1-6; pg 25, lines 25-26).
The claims are broad for encompassing an enormous genus of anatomically distinct routes by which the nucleic acid molecule is administered to the subject, including, but not limited to, subretinal, intravitreal, intravenous, intramuscular, inhalation, ingestion, intrathecal, intracranial, transdermal, topical, subcutaneous, or peritoneal routes.
The claims are broad for reasonably encompassing an enormous genus of animal subjects, including, but not limited to, humans, veterinary or farm animals, domestic animals or pets, zoological animals, and animals normally used for clinical research, murine, rat, canine, feline, porcine, bovine, ovine, non-human primate and others. While the claims recite “patient”, the specification discloses (pg 27, line 17) that “patient” is not limited to humans, as the phrase “in general” denotes that not all embodiments (syn. less commonly, less generally) are human. The specification discloses working examples in the mouse model system, for example.
The claims are broad for encompassing about 1,000,000 species of animals (Kingdoms of Life, waynesword.palomar.edu/trfeb98.htm, last visited April 8, 2021), wherein the mammalian sub-genus reasonably encompasses some 6,400 species (including humans), distributed in about 1,200 genera, about 152 families and about 29 orders (Mammal, en.wikipedia.org/wiki/Mammal, last visited August 31, 2022). 
Han et al (A high-light sensitivity optical neural silencer: development and application to optogenetic control of non-human primate cortex, Frontiers in Systems Neuroscience 5(18): 8 pages, April 2011; of record in IDS) is considered relevant prior art for having taught a method of administering via intracranial sterotactic injection a lentiviral vector comprising a nucleic acid encoding ArchT to a subject (pg 2, col. 2, Virus preparation; Mouse Virus Injection; Primate Virus Injection). However, while Han et al is able to detect expression of ArchT in the brain (Figure 1), Han et al is silent to the ability of the thus-administered viral vectors to infect the retina of the subjects, thereby extending the range of the range of light intensities to which the rod photoreceptor responds and/or increasing the speed at which the rod photoreceptor responds to light.
	Chuong et al (U.S. 2012/0121542) is considered relevant prior art for having disclosed methods of administering nucleic acid vectors encoding light-activated ion pumps, e.g. ArchT [0025], whereby the nucleic acid vectors may be administered to the subject topically, intravenously, orally, intrathecally, intrasynovially, buccally, sublingually, intranasally, transdermally, subcutaneously, intramuscularly, intravitreally, or intradermally [0126]. However, Chuong et al fail to disclose the ability of the nucleic acid vectors administered by the genus of anatomically distinct routes to transfect/transduce the retina of the subjects, thereby extending the range of the range of light intensities to which the rod photoreceptor responds and/or increasing the speed at which the rod photoreceptor responds to light.
Horsager et al (WO 12/051599) is considered relevant prior art for having disclosed a method of improving vision in a subject with cone photoreceptor dysfunction and/or degeneration [0011], e.g. macular degeneration [0041], including age-related macular degeneration (AMD) [00160, 163], the method comprising the step of administering to said subject a nucleic acid encoding ArchT (e.g. [0024-25, 28]), wherein the subject is human [0004]. Horsager et al disclosed wherein the nucleic acid molecule may be administered to the subject topically, intravenously, orally, intrathecally, intrasynovially, buccally, sublingually, intranasally, transdermally, subcutaneously, intramuscularly, intravitreally, intradermally, or by subretinal injection [00182]. However, Horsager et al fail to disclose the ability of the nucleic acid vectors administered by the genus of anatomically distinct routes to transfect/transduce the retina of the subjects, thereby extending the range of the range of light intensities to which the rod photoreceptor responds and/or increasing the speed at which the rod photoreceptor responds to light.
Acland et al (U.S. 2004/0022766) is considered relevant prior art for having disclosed a recombinant adeno-associated virus (rAAV), said rAAV comprising an AAV capsid [0023], and a vector genome packaged therein, said vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Lebercilin [0031]. 
Acland et al disclosed [0057] “[T]he use of subretinal injection as the route of delivery is a critical component of this method, as intravitreal administration does not enable the same therapeutic effects. The vector and carrier cannot diffuse across the multiple cell layers in the retina to reach the RPE, when intravitreal injection is used. Similarly, intravenous delivery is unacceptable because the material does not penetrate the blood-brain (blood-retina) barrier. Because the virus does not diffuse well, topical administration is similarly not preferred for this method.
The claims fail to recite, and the specification fails to disclose, a first nucleic acid vector, e.g. naked plasmid, dosage administered via a first administration route, e.g. subcutaneously, that is necessarily and predictably able to transduce/transfect rod photoreceptors in the retina of the subject such that a sufficient amount is expressed, thereby extending the range of the range of light intensities to which the rod photoreceptor responds and/or increasing the speed at which the rod photoreceptor responds to light, as opposed a second nucleic acid vector, e.g. liposome, dosage administered via a second administration route, e.g. intravenously, that is that is necessarily and predictably able to transduce/transfect rod photoreceptors in the retina of the subject such that a sufficient amount is expressed, thereby extending the range of the range of light intensities to which the rod photoreceptor responds and/or increasing the speed at which the rod photoreceptor responds to light, for example.
The claims fail to recite, and the specification fails to disclose, a first nucleic acid vector, e.g. microcapsule, dosage administered via a first administration route, e.g. intranasally, that is necessarily and predictably able to transduce/transfect rod photoreceptors in the retina of the subject such that a sufficient amount is expressed, thereby extending the range of the range of light intensities to which the rod photoreceptor responds, but is unable to increase the speed at which the rod photoreceptor responds to light, for example.
The claims fail to recite, and the specification fails to disclose what modification(s) to a first nucleic acid vector, e.g. rAAV viral vector, dosage administered via a first administration route, e.g. via intrathecal injection, that is unable to increase the speed at which the rod photoreceptor responds to light, transforms said first rAAV dosage and/or first administration route into one that is now necessarily and predictably capable of extending the range of the range of light intensities to which the rod photoreceptor responds.
The specification discloses an example of subretinal injection of about 1x10^10 viral particles of rAAV8.Rho.ArchT vector (pg 28, lines 19-22); however, instant independent Claim 1 is far broader in scope to the working example. 
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the nexus between the broad genus of nucleic acid vectors, the enormous genus of nucleic acid vector dosages, and the corresponding enormous genus of anatomically distinct administration routes so as to necessarily and predictably transduce/transfect rod photoreceptors in the retina of the subject such that a sufficient amount is expressed so as to necessarily and predictably achieve a real-world, clinically meaningful therapeutic result of extending the range of the range of light intensities to which the rod photoreceptor responds and/or increase the speed at which the rod photoreceptor responds to light in the enormous genus of human and non-human animal patients, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims.

7. 	Claims 1, 5-9, 12, 14-16, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, while being enabling for a method of improving vision in a patient with cone photoreceptor dysfunction and/or degeneration comprising the step of administering by subretinal injection a pharmaceutical composition comprising at least 1x10^10 AAV vector genomes/eye of an AAV vector comprising a nucleic acid sequence encoding ArchT operably linked to expression control sequences that direct expression of the ArchT in a rod photoreceptor, does not reasonably provide enablement for a nexus between an enormous genus of nucleic acid vector dosages and the corresponding enormous genus of anatomically distinct administration routes so as to necessarily and predictably transduce/transfect rod photoreceptors in the retina of the subject such that a sufficient amount is expressed so as to necessarily and predictably achieve a real-world, clinically meaningful therapeutic result of extending the range of the range of light intensities to which the rod photoreceptor responds and/or increase the speed at which the rod photoreceptor responds to light in the enormous genus of human and non-human animal patients. 
Claim 1 is directed to a method of improving vision in a patient with cone photoreceptor dysfunction and/or degeneration, the method comprising the step of introducing a nucleic acid molecule into healthy rod photoreceptors in the retina of the patient and expression of said gene product therein, 
such that the range of light intensities to which the rod photoreceptor responds is extended and/or the speed at which the rod photoreceptor responds to light is increased.
The independent claim fails to recite the nexus of the minimal dosage(s) and/or amount(s) of the nucleic acid and corresponding route of administration to the patient so as to necessarily and predictably achieve the functional therapeutic result(s)/property(ies) of extending the range of the range of light intensities to which the rod photoreceptor responds and/or increasing the speed at which the rod photoreceptor responds to light.
The claim denotes that not all amounts of the nucleic acid administered to the subject is capable of being present and/or expressed in a sufficient amount to necessarily and predictably achieve the recited functional property(ies).
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
	While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention. If not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2ds 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise. 

The Breadth of the Claims and The Nature of the Invention
The claims are broad for encompassing an enormous genus of different nucleic acid vectors, e.g. naked RNA, naked DNA, liposome-encapsulated nucleic acids, microcapsules, plasmids, bacteriophages, minicircle molecules, or a plurality of structurally different viral vectors (e.g., as per pg 14, lines 1-6; pg 25, lines 25-26).
The claims are broad for encompassing an enormous genus of anatomically distinct routes by which the nucleic acid molecule is administered to the subject, including, but not limited to, subretinal, intravitreal, intravenous, intramuscular, inhalation, ingestion, intrathecal, intracranial, transdermal, topical, subcutaneous, or peritoneal routes.
The claims are broad for reasonably encompassing an enormous genus of animal subjects, including, but not limited to, humans, veterinary or farm animals, domestic animals or pets, zoological animals, and animals normally used for clinical research, murine, rat, canine, feline, porcine, bovine, ovine, non-human primate and others. While the claims recite “patient”, the specification discloses (pg 27, line 17) that “patient” is not limited to humans, as the phrase “in general” denotes that not all embodiments (syn. less commonly, less generally) are human. The specification discloses working examples in the mouse model system, for example.
The claims are broad for encompassing about 1,000,000 species of animals (Kingdoms of Life, waynesword.palomar.edu/trfeb98.htm, last visited April 8, 2021), wherein the mammalian sub-genus reasonably encompasses some 6,400 species (including humans), distributed in about 1,200 genera, about 152 families and about 29 orders (Mammal, en.wikipedia.org/wiki/Mammal, last visited August 31, 2022). 
The nature of the invention involves one of the most complex and unpredictable areas of medicine molecular biology - gene therapy treatment. 
The invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology." Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). 

The State of the Prior Art, The Level of One of Ordinary Skill and The Level of Predictability in the Art
	Considering the mode of administration, the specification simply requires administration of the AAV to the subject by any means. The art has demonstrated through numerous publications, delivery of nucleic acid vectors in vivo is highly unpredictable for successful human therapy.  
	At issue in general are organ barriers, failure to persist, side-effects in other organs, T-cell responses, virus neutralizing antibodies, humoral immunity, normal tropism of the vector to other organs and more. The challenge is to maintain the efficiency of delivery and expression while minimizing any pathogenicity of the virus from which the vector was derived. The inability to develop an adequate means of overcoming obstacles such as humoral; responses and refractory cells limits the successful means by which the nucleic acid can be administered. The physiological art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved. In this case, the nucleic acid is broadly stated as being administered to a patient. The lack of guidance exacerbates the highly unpredictable field of gene therapy and the method of delivery of polynucleotides is highly unpredictable to date. Gene delivery has been a persistent problem for gene therapy protocols and the route of delivery itself presents an obstacle to be overcome for the application of the vector therapeutically. Fumoto et al (Targeted Gene Delivery: Importance of Administration Routes, INTECH, Novel Gene Therapy Approaches, pg 3-31; editors Wei and Good, publisher Books on Demand, 2013) details these obstacles wherein direct injection is to date the best procedure (pg 11, Table 3, Figure 3, “Direct injection of rAAV vector…exhibited faster and stronger transgene expression than intravenous and intraportal injections”). To date, no single mode of gene transfer has provided a viable option for successful gene therapy protocols Daya et al (Gene Therapy Using Adeno-Associated Virus Vectors, Clin. Microbiol. Rev. 21(4): 583-593, 2008; pg 590-591, joining ¶). When considering AAV therapy, there are many obstacles to its use systemically- host cell immune response which leads to toxicity (Daya et al, pg 587, col 2), blood brain as well as cellular barriers against the virus, adequate expression, degradation of the vector or the product. Even the use of targeting methods and tissue specific promoters have done little to overcome the numerous obstacles related to gene delivery. Even use of tissue specific promoters and capsids targeting has not successfully overcome these obstacles. Taken together with the large breadth of target tissues and diseases claimed, in light of the difficulties to overcome even one of these barriers, one could not perform the full breadth of the claims.
	Reliance on animal models is not predictive of clinical outcome. This has been complicated by the inability to extrapolate delivery methods in animals with those in humans or higher animals. Mingozzi and High (Immune responses to AAV vectors: overcoming barriers to successful gene therapy, Blood 122(1): 23-36, 2013) demonstrate that the human findings are not recapitulated from the animal studies (page 26, col 2, “it seemed logical that one could model the human immune response in these animals, but multiple attempts to do so have also failed”). Hence, lessons learned from small animals such as the mice studies could not recapitulate the ability to deliver adequately in humans. Kattenhorn et al (Adeno-Associated Virus Gene Therapy for Liver Disease, Human Gene Therapy 27(12): 947-961, November 28, 2016) taught concerns for translation lead to extensive analysis of the effects on clinical use. The use of AAV after initial promising results went on hiatus (pg 947, col. 2, “clinical hiatus in the field”) as the animal models were deficient (pg 953, col. 2, “Although animal models predicted many aspects of the human immune response…, they largely failed to predict responses to AAV capsid”; “Work done in nonhuman primates has not met with any additional success”). This emphasizes that the challenge in humans is to maintain the efficiency of delivery and expression while minimizing any pathogenicity of the virus from which the vector was derived. Eventually, the use of AAV is serotype-dependent (e.g. pg 950, col. 1), organ and concentration dependent. The inability to develop an adequate means of overcoming humoral responses, neutralizing antibody, inactivation of transgene expression, shedding and refractory cells limits the successful means by which the nucleic acid can be administered. 
Han et al (A high-light sensitivity optical neural silencer: development and application to optogenetic control of non-human primate cortex, Frontiers in Systems Neuroscience 5(18): 8 pages, April 2011; of record in IDS) is considered relevant prior art for having taught a method of administering via intracranial sterotactic injection a lentiviral vector comprising a nucleic acid encoding ArchT to a subject (pg 2, col. 2, Virus preparation; Mouse Virus Injection; Primate Virus Injection). However, while Han et al is able to detect expression of ArchT in the brain (Figure 1), Han et al is silent to the ability of the thus-administered viral vectors to infect the retina of the subjects, thereby extending the range of the range of light intensities to which the rod photoreceptor responds and/or increasing the speed at which the rod photoreceptor responds to light.
	Chuong et al (U.S. 2012/0121542) is considered relevant prior art for having disclosed methods of administering nucleic acid vectors encoding light-activated ion pumps, e.g. ArchT [0025], whereby the nucleic acid vectors may be administered to the subject topically, intravenously, orally, intrathecally, intrasynovially, buccally, sublingually, intranasally, transdermally, subcutaneously, intramuscularly, or intradermally [0126]. However, Chuong et al fail to disclose the ability of the nucleic acid vectors administered by the genus of anatomically distinct routes to transfect/transduce the retina of the subjects, thereby extending the range of the range of light intensities to which the rod photoreceptor responds and/or increasing the speed at which the rod photoreceptor responds to light.
Horsager et al (WO 12/051599) is considered relevant prior art for having disclosed a method of improving vision in a subject with cone photoreceptor dysfunction and/or degeneration [0011], e.g. macular degeneration [0041], including age-related macular degeneration (AMD) [00160, 163], the method comprising the step of administering to said subject a nucleic acid encoding ArchT (e.g. [0024-25, 28]), wherein the subject is human [0004]. Horsager et al disclosed wherein the nucleic acid molecule may be administered to the subject topically, intravenously, orally, intrathecally, intrasynovially, buccally, sublingually, intranasally, transdermally, subcutaneously, intramuscularly, intravitreally, intradermally, or by subretinal injection [00182]. However, Horsager et al fail to disclose the ability of the nucleic acid vectors administered by the genus of anatomically distinct routes to transfect/transduce the retina of the subjects, thereby extending the range of the range of light intensities to which the rod photoreceptor responds and/or increasing the speed at which the rod photoreceptor responds to light.
Acland et al (U.S. 2004/0022766) is considered relevant prior art for having disclosed a recombinant adeno-associated virus (rAAV), said rAAV comprising an AAV capsid [0023], and a vector genome packaged therein, said vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Lebercilin [0031]. 
Acland et al disclosed [0057] “[T]he use of subretinal injection as the route of delivery is a critical component of this method, as intravitreal administration does not enable the same therapeutic effects. The vector and carrier cannot diffuse across the multiple cell layers in the retina to reach the RPE, when intravitreal injection is used. Similarly, intravenous delivery is unacceptable because the material does not penetrate the blood-brain (blood-retina) barrier. Because the virus does not diffuse well, topical administration is similarly not preferred for this method.”

The gene therapy art is unpredictable, as manifested in the poor and unpredictable targeting of the gene therapy vectors to target cells, routes of administration, the transient and unpredictable expression of the transgenes in target cells, the specific genes to be used for a treatment, the unsuitability of many animal models of human diseases, etc…, all critical for the success of a gene therapy method. The totality of the prior art appear to teach that at the time of filing while transient gene expression has been observed in cells in vivo using routes of administration other than local administration, it is not apparent how a subretinal injection achieving transient gene expression in an eye is reasonably correlated to a successful targeted gene therapy method employing administration via an enormous genus of anatomically distinct routes to an enormous genus of mammalian subjects at an enormous genus of unrecited AAV vector dosages to achieve a real-world, clinically meaningful therapeutic result, thereby treating achromatopsia, particularly given the doubts expressed in the art of record. 

The Existence of Working Examples and The Amount of Direction Provided by the Inventor 
The specification discloses an example of subretinal injection of about 1x10^10 viral particles of rAAV8.Rho.ArchT vector (pg 28, lines 19-22); however, instant claims are far broader in scope to the working example. 
The claims fail to recite, and the specification fails to disclose, a first nucleic acid vector, e.g. naked plasmid, dosage administered via a first administration route, e.g. subcutaneously, that is necessarily and predictably able to transduce/transfect rod photoreceptors in the retina of the subject such that a sufficient amount is expressed, thereby extending the range of the range of light intensities to which the rod photoreceptor responds and/or increasing the speed at which the rod photoreceptor responds to light, as opposed a second nucleic acid vector, e.g. liposome, dosage administered via a second administration route, e.g. intravenously, that is that is necessarily and predictably able to transduce/transfect rod photoreceptors in the retina of the subject such that a sufficient amount is expressed, thereby extending the range of the range of light intensities to which the rod photoreceptor responds and/or increasing the speed at which the rod photoreceptor responds to light, for example.
The claims fail to recite, and the specification fails to disclose, a first nucleic acid vector, e.g. microcapsule, dosage administered via a first administration route, e.g. intranasally, that is necessarily and predictably able to transduce/transfect rod photoreceptors in the retina of the subject such that a sufficient amount is expressed, thereby extending the range of the range of light intensities to which the rod photoreceptor responds, but is unable to increase the speed at which the rod photoreceptor responds to light, for example.
The claims fail to recite, and the specification fails to disclose what modification(s) to a first nucleic acid vector, e.g. rAAV viral vector, dosage administered via a first administration route, e.g. via intrathecal injection, that is unable to increase the speed at which the rod photoreceptor responds to light, transforms said first rAAV dosage and/or first administration route into one that is now necessarily and predictably capable of extending the range of the range of light intensities to which the rod photoreceptor responds.

The Quantity of Any Necessary Experimentation to Make or Use the Invention
Thus, the quantity of necessary experimentation to make or use the invention as claimed, based upon what is known in the art and what has been disclosed in the specification, will create an undue burden for a person of ordinary skill in the art to demonstrate that the broadly claimed genus of nucleic acid vectors encoding ArchT may be administered by the broadly encompassed administration routes so as to necessarily and predictably achieve transfection/transduction of rod photoreceptors in the retina of a subject, and be expressed therefrom in an amount to necessarily and predictably achieve a real-world, clinically meaningful therapeutic result(s) of increasing the speed at which the rod photoreceptor responds to light and/or of extending the range of the range of light intensities to which the rod photoreceptor responds using ArchT gene therapy. 
It is generally recognized in the art that biological compounds often react unpredictably under different circumstances (Nationwide Chem. Corp. v. Wright, 458 F. supp. 828, 839, 192 USPQ95, 105(M.D. Fla. 1976); Affd 584 F.2d 714, 200 USPQ257 (5th Cir. 1978); In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970)). The relative skill of the artisan and the unpredictability of the pharmaceutical art are very high. Where the physiological activity of a chemical or biological compound is considered to be an unpredictable art (Note that in cases involving physiological activity such as the instant case, "the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved" (See In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970))), the skilled artisan would have not known how to extrapolate the results provided in the instant specification of administering via subretinal injection at least 1x10^10 rAAV vectors encoding ArchT to the larger genus of administration routes and generically recited nucleic acid vector dosages reasonably encompassed by the claims. Neither the specification nor the claims provide the appropriate nucleic acid vector or viral dosage to be administered in the plurality of possible intravenous, intracranial, intraperitoneal, intramuscular, subcutaneous, intramuscular, intrarectal, intravaginal, intrathecal, intratracheal, intradermal, or transdermal injection, by oral or nasal administration means that would reasonably be expected by the ordinary artisan to necessarily and predictably achieve a real-world, clinically meaningful therapeutic result(s) of increasing the speed at which the rod photoreceptor responds to light and/or of extending the range of the range of light intensities to which the rod photoreceptor responds using ArchT gene therapy. 
The gene therapy art is extremely unpredictable. The unpredictability is manifested in the poor and unpredictable targeting of the gene therapy vectors to target cells (the enormous genus of possible nucleic acid vectors, including a broad genus of AAV serotypes disclosed), routes of administration (as disclosed, do not even require direct administration to the diseased tissue), the transient and unpredictable expression of the transgenes in target cells (the genus of disclosed possible promoters and/or regulatory sequences), and the unsuitability of many animal models of human diseases, etc…, all critical for the success of a gene therapy method. 
The courts have stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in patent application. 27 USPQ2d 1662 Exparte Maizel. In the instant case, in view of the lack of guidance, working examples, breadth of the claims, the level of skill in the art and state of the art at the time of the claimed invention was made, it would have required undue experimentation to make and/or use the invention as claimed. 
If little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a 'specific and useful teaching.' The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction. Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology." (citations omitted)).
As In re Gardner, Roe and Willey, 427 F.2d 786,789 (C.C.P.A. 1970), the skilled artisan might eventually find out how to use the invention after “a great deal of work”. In the case of In re Gardner, Roe and Willey, the invention was a compound which the inventor claimed to have antidepressant activity, but was not enabled because the inventor failed to disclose how to use the invention based on insufficient disclosure of effective drug dosage.  The court held that “the law requires that the disclosure in the application shall inform them how to use, not how to find out how to use for themselves”. 
Perrin (Make Mouse Studies Work, Nature (507): 423-425, 2014) taught that the series of clinical trials for a potential therapy can cost hundreds of millions of dollars. The human costs are even greater (pg 423, col. 1). For example, while 12 clinical trials were tested for the treatment of ALS, all but one failed in the clinic (pg 423, col. 2). Experiments necessary in preclinical animal models to characterize new drugs or therapeutic compounds are expensive, time-consuming, and will not, in themselves, lead to new treatments. But without this upfront investment, financial resources for clinical trials are being wasted and [human] lives are being lost (pg 424, col. 1). Animal models are highly variable, and require a large number of animals per test group. Before assessing a drug’s efficacy, researchers should investigate what dose animals can tolerate, whether the drug reaches the relevant tissue at the required dose and how quickly the drug is metabolized or degraded by the body. We estimate that it takes about $30,000 and 6–9 months to characterize the toxicity of a molecule and assess whether enough reaches the relevant tissue and has a sufficient half-life at the target to be potentially effective. If those results are promising, then experiments to test whether a drug can extend an animal’s survival are warranted — this will cost about $100,000 per dose and take around 12 months. At least three doses of the molecule should be tested; this will help to establish that any drug responses are real and suggest what a reasonable dosing level might be. Thus, even assuming the model has been adequately characterized, an investment of $330,000 is necessary just to determine whether a single drug has reasonable potential to treat disease in humans. It could take thousands of patients, several years and hundreds of millions of dollars to move a drug through the clinical development process. The investment required in time and funds is far beyond what any one lab should be expected to do. (pg 425, col.s 2-3). The human costs are even greater: patients with progressive terminal illnesses may have just one shot at an unproven but promising treatment. Clinical trials typically require patients to commit to year or more of treatment, during which they are precluded from pursuing other experimental options (pg 423, col.2 1-3).
Those of ordinary skill in the art would immediately recognize that the instant specification fails to establish the nexus between the broad genus of nucleic acid vectors, the enormous genus of vector dosages, and the corresponding enormous genus of anatomically distinct administration routes so as to necessarily and predictably achieve a real-world, clinically meaningful therapeutic result in the enormous genus of human and non-human animal subjects encompassed by the claimed methods.
In conclusion, the specification fails to provide any guidance as to how an artisan would have dealt with the art-recognized limitations of the claimed method commensurate with the scope of the claimed invention and therefore, limiting the claimed invention to a method a method of improving vision in a patient with cone photoreceptor dysfunction and/or degeneration comprising the step of administering by subretinal injection a pharmaceutical composition comprising at least 1x10^10 AAV vector genomes/eye of an AAV vector comprising a nucleic acid sequence encoding ArchT operably linked to expression control sequences that direct expression of the ArchT in a rod photoreceptor, is proper. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8. 	Claim(s) 1, 5-9, 12, 14-15, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horsager et al (WO 12/051599), as evidenced by Tuo et al (AAV5-mediated sFLT01 gene therapy arrests retinal lesions in Ccl2-/- /Cx3cr1-/- mice, Neurobiology of Aging 33: 433.e1-e10; 2012).
With respect to Claim 1, Horsager et al is considered relevant prior art for having disclosed a method of improving vision in a subject with cone photoreceptor dysfunction and/or degeneration [0011], e.g. macular degeneration [0041], including age-related macular degeneration (AMD) [00160, 163], the method comprising the step of administering to said subject a nucleic acid encoding ArchT (e.g. [0024-25, 28]), wherein the subject is human [0004].
With respect to Claim 5, Horsager et al disclosed wherein the nucleic acid encoding ArchT is in the genome of an adeno-associated virus (AAV) [0025], wherein said AAV vector is derived from AAV2 [00135], and packaged with an AAV8 capsid [00136].
With respect to Claims 6-7, Horsager et al disclosed wherein the patient suffers from macular degeneration [0041, 160, 163].
With respect to Claims 8-9, Horsager et al disclosed wherein the patient suffers from macular degeneration [0041, 160, 163], including age-related macular degeneration (AMD) from macular photoreceptor cell death (syn. “dry AMD”) [00160, 163]. Tuo et al evidence that dry AMD comprises geographic atrophy (pg e1, col. 1, Introduction).
With respect to Claim 12, Horsager et al disclosed wherein the nucleic acid molecule is
introduced into rod photoreceptors by subretinal injection [00162].
With respect to Claim 14-15 and 22, Horsager et al disclosed wherein the nucleic acid molecule is expressed under the control of a promoter active in a tissue that is diseased or has a disorder, e.g. macular degeneration [0066], e.g. a GRM6 promoter [00194-195].
Thus, Horsager et al anticipate the claims.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9. 	Claims 1, 5-9, 12, 14-16, and 22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Horsager et al (WO 12/051599) in view of Balya et al (WO 09/127705; of record in IDS).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 1, Horsager et al is considered relevant prior art for having disclosed a method of improving vision in a subject with cone photoreceptor dysfunction and/or degeneration [0011], e.g. macular degeneration [0041], including age-related macular degeneration (AMD) [00160, 163], the method comprising the step of administering to said subject a nucleic acid encoding ArchT (e.g. [0024-25, 28]), wherein the subject is human [0004].
Horsager et al disclosed wherein the nucleic acid molecule is expressed under the control of a promoter active in a tissue that is diseased or has a disorder, e.g. macular degeneration [0066], e.g. a GRM6 promoter [00194-195].

Horsager et al do not disclose wherein said photoreceptor promoter is a Rhodopsin (Rho) promoter.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 16, Balya et al (WO 09/127705) is considered relevant prior art for having disclosed a method of treating retinal diseases, e.g. macular degeneration (pg 6, para 6), the method comprising a nucleic acid molecule encoding a therapeutic protein operably linked to a rhodopsin promoter (Abstract, Figure 1).
Bayla et al disclosed the therapeutic transgene may be a light-sensitive protein, e.g. halorhodopsin (pg 3, para 2).
Bayla et al disclosed wherein the promoter may be a GRM6 promoter or a rhodopsin promoter (pg 3, para 3). 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, gene therapy, and the construction of nucleic acid expression vectors. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first promoter, e.g. a GRM6 promoter, as disclosed by Horsager et al, with a second promoter, i.e. a rhodopsin promoter, as disclosed by Bayla et al, in a gene therapy method of treating age-related macular degeneration with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first promoter, e.g. a GRM6 promoter, with a second promoter, i.e. a rhodopsin promoter, in a gene therapy method of treating age-related macular degeneration because Bayla et al disclosed the therapeutic transgene may be operably linked to either a GRM6 or rhodopsin promoter, and successfully reduced to practice using the rhodopsin promoter to express a light-sensitive therapeutic transgene in the retina.  
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 5, Horsager et al disclosed wherein the nucleic acid encoding ArchT is in the genome of an adeno-associated virus (AAV) [0025], wherein said AAV vector is derived from AAV2 [00135], and packaged with an AAV8 capsid [00136].
Bayla et al disclosed wherein the nucleic acid encoding the light-sensitive protein is in the genome of an adeno-associated virus (AAV), wherein said AAV vector is derived from AAV2 (pg 4, Figure 1 legend).
With respect to Claims 6-7, Horsager et al disclosed wherein the patient suffers from macular degeneration [0041, 160, 163].
Balya et al (WO 09/127705) is considered relevant prior art for having disclosed a method of treating retinal diseases, e.g. macular degeneration (pg 6, para 6).
With respect to Claims 8-9, Horsager et al disclosed wherein the patient suffers from macular degeneration [0041, 160, 163], including age-related macular degeneration (AMD) from macular photoreceptor cell death (syn. “dry AMD”) [00160, 163], whereby dry AMD is recognized in the art to comprise geographic atrophy (pg e1, col. 1, Introduction).
With respect to Claim 12, Horsager et al disclosed wherein the nucleic acid molecule is introduced into rod photoreceptors by subretinal injection [00162].
Bayla et al disclosed wherein the nucleic acid molecule is introduced into rod photoreceptors by subretinal injection (pg 26, para 2, “injected subretinally”).
With respect to Claim 14-15 and 22, Horsager et al disclosed wherein the nucleic acid molecule is expressed under the control of a promoter active in a tissue that is diseased or has a disorder, e.g. macular degeneration [0066], e.g. a GRM6 promoter [00194-195].
Bayla et al disclosed wherein the promoter may be a GRM6 promoter or a rhodopsin promoter (pg 3, para 3). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Conclusion
10. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1631



/KEVIN K HILL/Primary Examiner, Art Unit 1631